DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 10/18/2022 has been entered.  Claims 1-2, 7, 11-12, and 18-20 have been amended, claims 5-6 have been canceled, claim 10 remains canceled, and no new claims have been added.  Therefore, claims 1-4, 7-9, and 11-20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0261242 A1-Harvey et al. (hereafter Harvey) and further in viewof CN101279229B-Gan et al. (hereafter Gan).
Regarding Claim 1, Harvey teaches an invention relates to static solid state bioreactors and methods for using the same (Para. [0001].  Also, Harvey teaches the vessel 10 may be used for anaerobic fermentation process, such as the production of alcohol or methane (Para. [0065], lines 5-6).  Further, Harvey teaches numerous instances can be used in combination with the bioreactor 100, such as a plurality of vessels 10, gas distribution systems 30, liquid distribution systems 50, liquid recovery systems 70, and material removal systems 90 can be used and interconnected; not only can the overall design be duplicated, but individual components can likewise be duplicated (Para. [0073], lines 3-7).  Additionally, Harvey teaches the vessel 10 can be used for an anaerobic fermentation process, then vessel 10 is preferably sealed (Para. [0065], lines 4-5).  Moreover, Harvey teaches the converted biomass is typically subjected to a saccharification process prior to or simultaneous with the fermentation process used to convert the simple sugars in the biomass, including those released through saccharification, into carbon dioxide and alcohol and/or methane. Accordingly, because one of the major potential applications of an industrial scale static SSF bioreactor is the production of alternative fuels, such as ethanol and/or methane (Para. [0024], lines 7-14).  Also, Harvey teaches a reaction vessel 10 (Para. [0065], line 1).  Furthermore, Harvey teaches a liquid recovery system 70 in communication with the lower end of the vessel (Para. [0025], lines 12-13, Fig. 1).  Further, Harvey disclose a liquid distribution system in communication with the upper end of the vessel (Para. [0025], lines 10-11), and Harvey teaches a gas distribution system 30 in communication with the upper end of the vessel (Para. [0025], lines 8-10, Fig. 1).  Further, Harvey teaches the gas distribution 30 maintains the desired gaseous environments for fermentation (Para. [0079], lines 1-3).  Also, Harvey teaches valves 38, 40, 42, and 44 allow the gas distribution system 30 to control the flow of gas through the vessel 10 (Para. [0085], lines 4-6), thus the gas flow rates can have a volumetric flow range from 2x to 10x.  However, Harvey does not explicitly teach one vessel having multiple sections or the multiple-pass trickle bed reactor comprising multiple vessels with each vessel having at least one section, and further wherein the sections of the reactor are arranged sequentially.
For claim 1, Gan teaches an invention relating to a trickle bed reactor (pg. 1, line 2) and Gan teaches a trickle bed reactor 3 having multiple sections wherein the sections are arranged sequentially (illustrated in annotated Fig. 1A  below), which reads on the instant claim limitation of one vessel having multiple sections or the multiple-pass trickle bed reactor comprising multiple vessels with each vessel having at least one section, and further wherein the sections of the reactor are arranged sequentially.

    PNG
    media_image1.png
    890
    708
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Harvey to include a vessel having multiple sections and wherein the sections of the reactor are arranged sequentially as taught by Gan, because Gan teaches the reactor has the advantages that the gas and liquid are fully contacted in the radial direction and the axial direction, the gas and liquid are evenly distributed in the reactor, the trickle effect in the reactor is good, and the reaction efficiency is high (pg. 2, paragraph 1, lines 3-5).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0261242 A1-Harvey et al. (hereafter Harvey), in view of CN101279229B-Gan et al. (hereafter Gan), and in further view of US 8,759,047 B2-Datta et al. (hereafter Datta).
Regarding Claim 2, modified Harvey teaches the invention discussed above in claim 1.  Further, modified Harvey teaches multiple vessels (plurality of vessels 10, Para. [0073], line 3).  However, modified Harvey does not explicitly teach wherein the multiple-pass trickle bed reactor comprises multiple vessels configured in series.
For claim 2, Datta teaches an invention relating to feed gas being passed through a bioreactor in single or multiple passes (Col. 4, lines 3-4) and Datta teaches Datta discloses a series of bioreactors via line 10 (Col. 13, line 29), which reads on the instant claim limitation of multiple vessels configured in series.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Harvey and further include multiple vessels configured in series as taught by Datta, because Datta teach a of collection lines 22 withdraw fermentation liquid containing liquid products and cellular material from the microorganisms from each bioreactor 18 (Col. 6, lines 19-22), where Fig. 1 of Datta show a series of bioreactors 18, and Datta teaches the bioreactors are in a series and are connected via line 10 which combines a reformed syngas from line 12 (Col. 6, lines 11-12).

Regarding Claim 3: “wherein the multiple-pass trickle bed reactor is operatable at a pressure of ± 1 psig.”:  Harvey disclose tank 72 also acts as a gas seal and prevents the process gas from leaving via the liquid distribution system. This is accomplished by maintaining a desired hydraulic head in the tank above the discharge of the liquid into the tank that is greater than the gas pressure in vessel 10 (Para. [0092], lines 19-23), therefore, the reactor is operable at a pressure of ± 1 psig.

Regarding Claim 4: “wherein the multiple-pass trickle bed reactor comprises: a single gas inlet end to inject fermentable gases, and a single gas outlet end to exhaust unused fermentable gases and gaseous fermentation by-products from the multiple-pass trickle bed reactor.”:  Harvey disclose the bioreactor may further comprise a plurality of openings located on the lower end of the vessel that allow the gas distribution system to communicate with the vessel (Para. [0026], lines 1-3).

Regarding Claim 7: “wherein fermentation broth supplied to the top of the reactor by the liquid recirculation circuit is distributed and flow by gravity through the reactor.”:  Harvey discloses a liquid distribution system in communication with the upper end of the vessel (Para. [0025], lines 10-11).

Regarding Claim 8: “wherein the multiple-pass trickle bed reactor comprises of random or structural packing with the liquid fermentation broth distributed over a top of the multiple-pass trickle reactor and flows by gravity over the multiple-pass trickle bed reactor's packing materials.”:  Harvey disclose the stacked biomass is stored within the hollow body under conditions suitable for fermentation (Para. [0037], lines 4-5).  Further, Harvey disclose in order to allow fluid flow through the biomass (both gas and liquid) it is desirable that a certain hydraulic conductivity be maintained within the reactor throughout the fermentation process (Para. [0037], lines 1-4).  

Regarding Claim 9: “wherein the multiple-pass trickle bed reactor comprises a gas recirculation fan, a recirculation fan inlet and an outlet.”:  Harvey disclose a fan 34 is used for forcing the gas through the vessel 10 (Para. [0084], lines 6-7).  Further, Harvey disclose the e bioreactor may further comprise a plurality of openings located on the lower end of the vessel that allow the gas distribution system to communicate with the vessel, thus the bioreactor comprises a plurality of inlets and outlets.  Also, Harvey discloses the gas distribution system comprises one or more valves for selectively connecting the intake and output of the fan to the first and second ducts, respectively, thereby allowing the gas distribution system to change the direction of gas flow through the vessel (Para. [0032], lines 9-13).  

Regarding Claim 11: “wherein the multiple-pass trickle bed reactor comprises: a liquid-gas barrier wherein liquid is collected by the liquid-gas barrier and delivered to a section or delivered to an inlet to the liquid recirculation circuit.”:  Harvey disclose a wedge wire screen is preferable, other types of screens can be used including a wire screen, a mesh screen, a membrane, a filter, or any other device that can prevent the biomass from obstructing any of the plurality of openings 18, and limit the contamination of the liquid recovery system 70 (Para. [0122], lines 7-11).

	Regarding claim 12, Harvey teaches the invention discussed above in claim 1.  Further, Harvey teaches a gas port of the trickle bed reactor.  However, Harvey does not explicitly teach wherein the multiple-pass trickle bed reactor includes a gas port located in a liquid-gas barrier between sequentially positioned sections or includes a duct between sequentially positioned sections.
	For claim 12, Gan teaches an invention relating to a trickle bed reactor (pg. 1, line 2) and Gan teaches a trickle bed reactor 3 having multiple sections wherein the sections are arranged sequentially (illustrated in annotated Fig. 1A above), and Gan teaches a gas port located in a liquid-gas barrier (gas-liquid distributor 3, pg. 2, paragraph 5, line 1, Fig. 1), and also illustrated annotated Fig. 1A below, which reads on the instant claim limitation of a gas port located in a liquid-gas barrier between sequentially positioned sections or includes a duct between sequentially positioned sections.

Regarding Claim 13: “wherein the liquid recirculation circuit comprises a pump system.”:  Harvey disclose the liquid distribution system 50 may further comprise a pump 54 (Para. [0092], lines 10-11).

Regarding Claim 14: “wherein the multiple-pass trickle bed reactor comprises a portion of flow of another multiple-pass trickle bed reactor's liquid recirculation circuit, to be removed for further processing and for recovery of products.”:  Harvey disclose a plurality of vessels 10, gas distribution systems 30, liquid distribution systems 50, liquid recovery systems 70, and material removal systems 90 can be used and interconnected (Para. [0073], lines 3-6).  

Regarding Claim 15: “wherein the multiple-pass trickle bed reactor comprises a portion of a flow of another multiple-pass trickle bed reactor's liquid recirculation circuit, to be removed and to be delivered to other multiple-pass trickle bed reactors or subsections that comprise a reactor.”:  Harvey disclose a plurality of vessels 10, gas distribution systems 30, liquid distribution systems 50, liquid recovery systems 70, and material removal systems 90 can be used and interconnected (Para. [0073], lines 3-6).  

Regarding Claim 16: “ wherein the liquid fermentation broth removed by the liquid recirculation circuit comprises liquid media and recovered microbes.”:  Harvey disclose, the liquid distribution system 50 may be in communication with a plurality of solution tanks containing additives helpful in the saccharification and/or fermentation process. This allows the use of the liquid distribution system to inject important ingredients into the biomass whenever they are needed. These ingredients can be new cultures of microbes (Para. [0094], lines 1-7).

Regarding Claim 17: “comprising liquid loading to trickle beds contained in the multiple-pass trickle bed reactor, to be varied in accordance to the multiple-pass trickle bed reactor location in a multiple- pass trickle bed reactor.”:  Harvey disclose the biomass is loaded into the vessel 10 for fermentation, a number of reagents and additives may be added (Para. [0068], lines 1-3).

Regarding Claim 18: “ wherein gas recirculation by the gas recirculation circuit varies based on subsection location within the multiple-pass trickle bed reactor.”:  Harvey disclose a gas distribution system 30 in communication with the upper end of the vessel (Para. [0025], lines 8-10, Fig. 1).  Further, Harvey disclose the gas distribution 30 maintains the desired gaseous environments for fermentation (Para. [0079], lines 1-3).  Also, Harvey discloses valves 38, 40, 42, and 44 allow the gas distribution system 30 to control the flow of gas through the vessel 10 (Para. [0085], lines 4-6).

Regarding Claim 19, Harvey teaches an invention relates to static solid state bioreactors and methods for using the same (Para. [0001].  Also, Harvey teaches if the vessel 10 may be used for aerobic fermentation process, then the vessel 10 would not be sealed (Para. [0065], lines 4-5).  Further, Harvey teaches numerous instances can be used in combination with the bioreactor 100, such as a plurality of vessels 10, gas distribution systems 30, liquid distribution systems 50, liquid recovery systems 70, and material removal systems 90 can be used and interconnected; not only can the overall design be duplicated, but individual components can likewise be duplicated (Para. [0073], lines 3-7).  Additionally, Harvey teaches the vessel 10 can be used for an anaerobic fermentation process, then vessel 10 is preferably sealed (Para. [0065], lines 4-5).  Moreover, Harvey teaches the converted biomass is typically subjected to a saccharification process prior to or simultaneous with the fermentation process used to convert the simple sugars in the biomass, including those released through saccharification, into carbon dioxide and alcohol and/or methane. Accordingly, because one of the major potential applications of an industrial scale static SSF bioreactor is the production of alternative fuels, such as ethanol and/or methane (Para. [0024], lines 7-14).  Also, Harvey teaches a reaction vessel 10 (Para. [0065], line 1).  Furthermore, Harvey teaches a liquid recovery system 70 in communication with the lower end of the vessel (Para. [0025], lines 12-13, Fig. 1).  Further, Harvey teaches a liquid distribution system in communication with the upper end of the vessel (Para. [0025], lines 10-11), and Harvey teaches a gas distribution system 30 in communication with the upper end of the vessel (Para. [0025], lines 8-10, Fig. 1).  Further, Harvey teaches the gas distribution 30 maintains the desired gaseous environments for fermentation (Para. [0079], lines 1-3).  Also, Harvey teaches valves 38, 40, 42, and 44 allow the gas distribution system 30 to control the flow of gas through the vessel 10 (Para. [0085], lines 4-6), thus the gas flow rates can have a volumetric flow range from 2x to 10x.  However, Harvey does not explicitly teach one vessel having multiple sections or the multiple-pass trickle bed reactor comprising multiple vessels with each vessel having at least one section, and further wherein the sections of the reactor are arranged sequentially.
For claim 19, Gan teaches an invention relating to a trickle bed reactor (pg. 1, line 2) and Gan teaches a trickle bed reactor 3 having multiple sections wherein the sections are arranged sequentially (illustrated in annotated Fig. 1A  below), which reads on the instant claim limitation of one vessel having multiple sections or the multiple-pass trickle bed reactor comprising multiple vessels with each vessel having at least one section, and further wherein the sections of the reactor are arranged sequentially.

    PNG
    media_image1.png
    890
    708
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Harvey to include a vessel having multiple sections and wherein the sections of the reactor are arranged sequentially as taught by Gan, because Gan teaches the reactor has the advantages that the gas and liquid are fully contacted in the radial direction and the axial direction, the gas and liquid are evenly distributed in the reactor, the trickle effect in the reactor is good, and the reaction efficiency is high (pg. 2, paragraph 1, lines 3-5).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0261242 A1-Harvey et al. (hereafter Harvey), in views of CN101279229B-Gan et al. (hereafter Gan),, and in further view of US 2016/0068868 A1-Davis.
Regarding Claim 20 Harvey teaches an invention relating to static solid state bioreactors and methods for using the same (Para. [0001]).  Further, Harvey teaches prior to adding the mixture to a static solid state bioreactor a number of additives and reagents may be added to the biomass to improve or supplement fermentation of the biomass including adding an inoculum comprising one or more microorganism to the biomass (Para. [0035], lines 1-5).  Also, Harvey teaches if the vessel 10 may be used for aerobic fermentation process, then the vessel 10 would not be sealed (Para. [0065], lines 4-5).  Also, Harvey teaches prior to adding the mixture to a static solid state bioreactor a number of additives and reagents may be added to the biomass to improve or supplement fermentation of the biomass including adding an inoculum comprising one or more microorganism to the biomass (Para. [0035], lines 1-5).  Additionally, Harvey teaches a liquid distribution system in communication with the upper end of the vessel (Para. [0025], lines 10-11).  Further, Harvey teaches several additives and reagents may be added to the bioreactor to improve or supplement fermentation of the biomass (Para. [0035], lines 1-4).  Also, Harvey teaches a gas distribution system 30 in communication with the upper end of the vessel (Para. [0025], lines 8-10, Fig. 1).  Further, Harvey teaches the gas distribution 30 maintains the desired gaseous environments for fermentation (Para. [0079], lines 1-3).  Also, Harvey teaches valves 38, 40, 42, and 44 allow the gas distribution system 30 to control the flow of gas through the vessel 10 (Para. [0085], lines 4-6).  Harvey teaches the gas distribution system is in communication with the upper end of the vessel (Para. [0025], lines 8-10, Fig. 1) and Harvey teaches the gas distribution system maintains the desired gaseous environments for fermentation and the gas distribution system controls the flow of gas through the vessel (Para. [0079], lines 1-3 and Para. [0085], lines 4-6).  However, Harvey does not explicitly teach gas recirculation rates that range from 2x to 10x a volumetric flow of gases supplied to the vessel.
For claim 20, Davis teaches an invention relating to a method and apparatus for the production of bio-fuels and related compounds including, but not limited to, ethanol; more particularly, the present invention pertains to a microbial seeding system that can be used in the production of bio-fuels, either as a stand-alone process or as part of an existing fermentation system (Para. 0004] and Davis teaches flow rates through reactors can be tailored based on seeding volumes desired (Para. [0052], lines 1-2), which reads on the instant claim limitation of gas recirculation rates that range from 2x to 10x a volumetric flow of gases supplied to the vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Harvey to include gas recirculation rates that range from 2x to 10x a volumetric flow of gases supplied to the vessel as taught by Davis, because Davis teaches the flow rates of reactors can be modified based on factors such as reactor sizes, void volume within the reactors, and whether the reactors are filled or partially filled with inoculated media (Para. [0052], lines 1-4) and Davis teaches off gases such as CO2, can be recaptured and returned to the micro bubble generator (MBG, Para. [0052], lines 6-8).


Response to Arguments
Applicant’s arguments with respect to claims 1, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  More specifically, the new secondary reference addresses the newly amended claim limitations filed on 10/18/2022.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799